Citation Nr: 0913014	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-09 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, L4-L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to 
December 2000.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  Thereafter, jurisdiction 
of the case was transferred to the RO in Washington, DC.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that after the Veteran submitted his VA Form 
9 in March 2006, a VA exam was performed in March 2007 and an 
addendum to the VA exam report was submitted in November 
2007.  However, no supplemental statement of the case was 
subsequently issued.  Because there is no indication in the 
record that the Veteran waived his right to have this 
evidence initially considered by the RO, a supplemental 
statement of the case must be issued.

Furthermore, the Board notes that neither the March 2007 VA 
exam report nor the November 2007 addendum thereto contains 
the requested nexus opinion regarding the etiology of the 
Veteran's degenerative disc disease.  Therefore, a new VA 
examination should be scheduled in order to obtain the 
requested opinion.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment received by the Veteran at VA 
and private medical facilities for the 
disability at issue should be made part of 
the record.

2.  Schedule the Veteran for a VA 
examination by a physician with the 
appropriate expertise, preferably not the 
VA examiner who conducted the March 2007 
exam, to determine the nature and etiology 
of any currently present degenerative disc 
disease.  The claims folder, to include a 
copy of this Remand, must be made available 
to and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to the Veteran's 
degenerative disc disease of the lumbar 
spine as to whether it is at least as 
likely as not (ie., a 50 percent or better 
probability) that the disability is 
etiologically related to service.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Then, after any other indicated 
development is completed, the RO or the 
AMC should readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




